Title: To Benjamin Franklin from Daniel Cheston, 2 August 1747
From: Cheston, Daniel
To: Franklin, Benjamin


Sir
Chester Augt. 2d 1747
I received your Favour of the 23d Ulto With Mr. Thos Fayerweathers order on Mr. Edward Scott in favour of Mr. Jeremiah Osborn Inclosed and Immediately Applyed to Mr. Edwd Scott for the Money who promised Me to pay It before the Return of our Mercury. But being Gone Down to Talbott County am afraid Shall not see him time Enough to Send It per this next return. You may Depend I will Doe Every Thing in my power to Get It as soon as possible and Send It up.
I am Sir Your Servant to Command
Danl Cheston

P S please send me per the post a Corderie and A Latin Clerk’s Introduction.

 Addressed: To  Mr Benj Franklin  In  Philadelphia